 WESTVACO GAULEY WOODYARD117Westvaco Corporation d/b/a Westvaco Gauley Wood-yard and United Paperworkers InternationalUnion, AFL-CIO-CLC. Case 9-CA-12808April 28, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn October 29, 1979, Administrative Law JudgeJulius Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed limited cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Westvaco Cor-poration d/b/a Westvaco Gauley Woodyard,Rupert, West Virginia, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.I In view of the finding that Respondent has not engaged in good-faithbargaining following the Union's certification. the initial certification yearshall be considered to begin when Respondent starts to bargain in goodfaith pursuant to the recommended bargaining order. See Rhodes St. ClairBuick, Inc, 242 NLRB No 181 (1979)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.249 NLRB No. 12WE WILL NOT refuse to bargain collectivelyin good faith with United Paperworkers Inter-national Union, AFL-CIO-CLC, as the exclu-sive representative of our employees in the ap-propriate unit concerning rates of pay, wages,hours of employment, and other conditions ofemployment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, meet and bargaincollectively in good faith with a duly author-ized representative of the Union concerningrates of pay, wages, hours of employment, andother conditions of employment and, if an un-derstanding is reached, embody such an under-standing in a signed agreement. The unit is:All heavy equipment operators, woodsmenand local truckdrivers involved in the Com-pany's logging department of the BleachBoard Division in the vicinity of Rupert,West Virginia, excluding all employees ofthe Rupert, West Virginia, woodyard andthe Company's Rupert, West Virginia, me-chanical maintenance shop, office clericalemployees, professional employees, guards,and supervisors as defined in the Act.WESTVACO CORPORATION D/B/AWESTVACO GAULEY WOODYARDDECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This pro-ceeding was heard in Lewisburg, West Virginia, onMarch 21, 1979. Upon a charge filed by United Paper-workers International Union, AFL-CIO-CLC, hereincalled the Union, on July 28, 1978, the Regional Direc-tor for Region 9 issued a complaint on September 19,1978, alleging that Westvaco Corporation d/b/a West-vaco Gauley Woodyard, herein called Respondent or theCompany, violated Section 8(a)(1) and (5) of the Act byrefusing to bargain in good faith with the Union. Re-spondent filed an answer denying the commission ofunfair labor practices.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. TheGeneral Counsel and Respondent submitted briefs, whichhave been carefully considered. On the entire record inthis case, and from my observation of the witnesses andtheir demeanor, I make the following: 118DECISIONS OF NATIONAL. LABOR RELATIONS BOARDFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation engaged in log-ging, woodcutting, and wood processing at its Rupert,West Virginia, facilities. During the 12 months precedingthe issuance of the complaint, Respondent purchased andreceived goods and materials valued in excess of $50,000,which were shipped to its Rupert, West Virginia, facili-ties directly from points outside the State of West Vir-ginia. The complaint alleges, the answer admits, and Ifind that Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.ll. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAfter an election conducted on September 10, 1975,the Union, on March 2, 1976, was certified by the Boardas the exclusive bargaining representative of the employ-ees in the following unit: All heavy equipment operators,woodsmen and local truckdrivers involved in the Com-pany's logging department of the Bleach Board Divisionin the vicinity of Rupert, West Virginia, excluding allemployees of the Rupert, West Virginia, woodyard andits Rupert, West Virginia, mechanical maintenance shop,office clerical employees, professional employees, guardsand supervisors as defined in the Act.The Union has represented employees of Respondentat various facilities for many years, including those at apapermill in nearby Covington, Virginia. The bargainingsessions involved herein were conducted by RobertSmith, on behalf of the Union, and James Dill, industrialrelations manager of Respondent, no strangers to one an-other as they performed similar functions at Covingtonand other installations of Respondent.The election leading to the Union's certification was aclose one, eventually being decided by the resolution ofone challenged ballot. Respondent contested this deter-mination by the unfair labor practice route, but theBoard issued its order granting summary judgment anddirecting Respondent to bargain with the Union as therepresentative of the employees in the unit.'B. The NegotiationsSmith, service representative of the Union, the solewitness at the hearing, described in some detail what oc-curred during the bargaining sessions. The parties had 17negotiating sessions between August 29, 1977, and May11, 1978. During the first meeting on August 29, theyagreed principally on ground rules: noneconomic mattersto be discussed before economic, agreement on anysingle issue would be predicated on subsequent agree-ment to a total contract, and the Union to prepare a con-' 226 NLRB 560 (1976), enfd 562 F.2d 50 (4th Cir. 1977).tract proposal for the next meeting. On October 20, theUnion submitted its written proposal. Respondent took acaucus, returned for some explanations, and then ad-journed the meeting, stating that it would study theUnion's proposal.The parties met on November 10 when the Companymade a counterproposal in writing. After looking at theCompany's proposal, Smith said he was concerned be-cause it was not using any of the Union's proposals. Dillreplied that the Company was not interested in theUnion's proposals, that they were too restrictive andhampered the Company's operations.At the next meeting, December 8, the Union agreed tothe use of the Company's proposal of November 10 as afoundation from which to begin work.The next meeting was on January 31, 1978, and theprincipal subject discussed was seniority. The Union hadproposed initially that the Company's actions with re-spect to promotion, demotion, transfers, layoffs, andrecall be made in accordance with strict seniority. TheCompany's proposal was that seniority should be consid-ered for layoff or promotions only when in its sole dis-cretion all other factors, including skill, qualification, andattitude, were equal. The Union now said it wouldrevamp its seniority clause so as to include consider-ations of qualifications and abilities along with seniority.Although the Company had maintained that it was con-cerned about being able to move the employees on aday-to-day or hour-to-hour basis, the Union replied thatits position with regard to seniority was limited to a per-manent vacancy. The Company made no response to theUnion's seniority proposal at this meeting. However,during the January 31 session, the parties did arrive at anagreement on a grievance procedure providing for arbi-tration, and also on a general harmony clause.The Union repeated its position on seniority at thenext meeting, February 13, further limiting its originalproposal to situations of permanent transfers of employ-ees. The Company's response at this time was that itwould agree to change from I month to 3 months theamount of time within which an employee could be re-called without loss of seniority. Actually this type of re-sponse throughout this and subsequent meetings was theCompany's proposal on seniority. It never reallychanged its original proposal except to gradually in-crease the recall time until it reached 6 months.As an additional inducement to the Union on the issueof seniority, Respondent agreed on February 14 toextend a funeral leave provision to include additionalmembers of the employee's family, and to provide theUnion with a copy of the seniority list twice a year.Also, subject to final agreement on all issues, the partieshad agreed on February 13 to clauses providing forunion recognition, management rights, employer-unionrelations, nondiscrimination, grievance procedure, andterm of agreement.The parties again met on February 21 during whichthe Union submitted a new proposal on seniority de-signed to give Respondent more flexibility. However,Dill, for the Company, said that this was still too restric-tive and would hamper its efficiency. The Company thenoffered to extend the layoff provision as to loss of senior- WESTVACO GAULEY WOODYARD119ity from 3 to 4 months, and an additional proposal to theeffect that state or Federal law would prevail in theevent of any conflict with the contract; this last being amatter never requested by the Union, nor had it ever ex-pressed any interest. The Union also proposed at thismeeting that it would agree to the Company's proposalgiving it the right to have work done by individuals notin the bargaining unit, if the Company eliminated aclause to the effect that the work may be done by indi-viduals who are not employees of the Company. Thiswas the Company's proposal with the last clause deleted,and was offered by the Union if the Company wouldagree to the Union's last proposal on seniority. Respond-ent made no direct response to this at the time but didcontinue its discussion about needing flexibility.The next meeting was on February 28 during whichthe Company proposed a new article which would pro-vide for leave of absence to employees for illness orother reasons at the sole discretion of the Company. Thiswas tied in to the Union's agreement to the Company'sproposal on seniority and funeral leave. The Union re-sponded that it could not agree to the Company's senior-ity proposal without incorporating some language whichwould include seniority as a consideration along withqualifications and abilities. It also required some changesof language with the funeral leave proposal. With regardto the Company's proposal concerning leave of absence,the Union indicated its acceptance if there was provisionfor a time period within which an employee could pres-ent a doctor's supporting certificate for illness. The Com-pany caucused and returned saying that it could notagree with the Union's proposal, and at this point theCompany offered to increase the layoff period from 4 to6 months within which there would be no loss of senior-ity. The Company also proposed a new article on unionvisitations which would permit a union representative tocome on company property at the manager's discretion,and would be permitted to look into the matters in-volved in his visit so long as he did not interfere withthe work. The Company coupled this visitation proposalwith total agreement on its offers as to seniority and fu-neral leave. The Union did not respond to this last pro-posal.At the next meeting, March 9, the Company madesome new proposals. It offered to schedule 40 hours foreach employee as much as possible, and to give an em-ployee 4 hours of pay if he was not notified otherwiseand showed up for work, and also changed its positionwith regard to eligibility for holiday pay. Respondentconnected these proposals with the Union's acceptanceof its definition of the bargaining unit, and the Compa-ny's right to have other individuals not in the bargainingunit performing bargaining unit work. The Union cau-cused and reported it could not agree with these propos-als, but counterproposed that work be scheduled for 5consecutive days with a workday from 8 a.m. until 4:30p.m. Finally the Union offered to agree to some of theCompany's language and proposals, provided that theCompany would agree to the union offers on holidayand seniority. The Company would not agree to this.The meeting ended with the Company's announcementthat it would be prepared at the next session to talkabout wages and benefits.At the next meeting, March 15, the Company present-ed a written proposal which included items agreed uponon February 14, and contained other unsettled proposalssuch as leave of absence, union visitations, and hours ofwork. In addition, the Company included a wage andbenefit proposal. The group insurance and pension por-tions of this proposal were the same as the employeeshad been receiving at the time. The Union responded tothis latter proposal by stating that the group insurance onbasic Blue Cross and Blue Shield was acceptable, as wasthe life insurance. However, the Union wanted to in-crease sickness and accident insurance and also the pen-sion. The present pension rate of unit employees was$6.50 per month for each year of service, and the Unionwanted to increase this to $11 per month per year effec-tive April 1, 1978, which was the level being given bythe Company to the papermill unit. The Company re-sponded to this demand by proposing that the pension beraised to $7 per month, and that the starting wage ratefor employees be $3.85 an hour. Smith testified that com-pany documents reflect that no one in the bargainingunit was making less than $3.85 an hour at the time.The Company's wage proposal was simply to incorpo-rate its established procedures to the effect that wage in-creases shall be made on the basis of merit at the discre-tion of management. It provided that in determiningmerit, the following factors should be considered: "Qual-ity of work, quantity of work, attendance, initiative, re-sponsibility, and overall job performance." The startingrate of $3.85 an hour would be guaranteed. The Unioninitially counterproposed for a wage increase for eachclassification and an additional increase 6 months thereaf-ter, which the Company rejected as being unacceptableand unreasonable. After a lengthy caucus, the Union fi-nally told the Company that it would agree with theirwage administration program if it were jointly adminis-tered. When that was rejected, the Union urged that if awage agreement could not jointly be reached, a disinter-ested third party should make the determination. TheCompany took this under advisement.The next meeting was on March 30, at which time theCompany said that it could not agree to the Union'swage administration proposal, because too many prob-lems would be raised by an arbitrator setting a wage pat-tern at this division of the Company. The Union thensubmitted its own written proposal on wages and fringebenefits, in which it agreed to the sickness and accidentbenefits proposed by the Company, and then cut in halfits own proposal of March 15 for wage increases. TheCompany made no further proposal about wages at thismeeting, and the discussion ended with the Companystating, at the Union's request, that it would look againat the seniority proposals.On April 6, the next meeting, Smith handed Dill a re-vised written proposal. After a caucus, the Company saidthat they had looked at the last proposal, did not feelthat they were any further along, and therefore hadnothing more to offer, and that "the Union had the Com-pany's best offer." Smith replied if that was the Compa-ny's best offer, it was unacceptable, and if the Company 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas going to leave it as it was, then no complete agree-ment had been reached. Smith asked Dill if he wouldconsider using Federal Mediation and Dill respondedwhatever was the Union's pleasure. As the meetingbroke up, Smith again asked Dill about Federal Media-tion and the reply was that they had the Company's bestoffer.By letter dated April 7, the Company informed theUnion that it considered negotiations as having reachedan impasse. It advised that, effective April 10, the Com-pany would implement the benefits as contained in itswage and benefit proposal of April 6. The Union re-sponded on April 14 indicating it had no objection to theimplementation of the Company's wage proposal insofaras it was in fulfillment of law, and so long as previouslyexisting benefits were not taken away, but the Union stillexpected to negotiate a wage and fringe benefit package.In the interim the Union had arranged for meetingswith a Federal Mediator which occurred on April 26and May 11. The Union through the Mediator made aproposal on the four or five outstanding items includingits offer of a modified union shop clause with checkoff, ademand that the Company pay time and a half after 8hours, permit vacations to be taken by seniority with cer-tain exceptions, and to apply seniority to permanenttransfers. The Union also would agree to the Company'sproposal as to the performance of bargaining unit workby nonbargaining unit employees, provided that theCompany would agree to eliminate the clause that suchindividuals may not necessarily be employees of the Em-ployer. After a caucus the Company returned and statedthat they could not go along with the Union's proposal.There were no more meetings with the Mediator.Although there were some contacts between Smithand Dill, no direct meetings took place thereafter. Smithasked Dill about getting a contract during the course ofa nonrelated meeting and the latter indicated that theCompany's offer was still there if the Union wanted totake it. In July, Smith received the same response. OnOctober 26 during negotiations at the Company's twonearby papermills, the Union requested including the unitherein, in multiple bargaining, with the other units, andthe Company stated it was not interested. By letter datedFebruary 16, 1979, the Union wrote Respondent to theeffect that as the strike and negotiations at the papermillwere completed, it would like to proceed with negotia-tions and requested dates. The Company responded onFebruary 23 suggesting availability on either of twodates in March. However, the hearing in this case inter-vened and no negotiations occurred.C. Analysis and ConclusionsThe General Counsel contends that despite the numberof bargaining sessions, Respondent made no concessionsin critical areas such as wages, benefits, seniority, unionsecurity, and the right of the employer to subcontract. Itis urged that Respondent engaged in a premeditated plannot to enter into an agreement with the Union, and en-gaged merely in surface bargaining. Respondent on theother hand relies on the statute which does not requireagreement or concessions to the proposals of other par-ties, and that the obligation of an employer to bargain ingood faith does not require the yielding of positions"fairly maintained."The Board has put the bargaining obligation in the fol-lowing perspective: "It is a fundamental precept of laborrelations that 'the obligation to bargain collectively doesnot compel either party to agree to a proposal or requirethe making of a concession.' However ...the Boardcan and does consider the totality of the employer's ac-tions to assess its motivation in determining whether itwas really engaging in surface bargaining with no genu-ine intention to reach agreement."2I find in the total context of the circumstances herein,as detailed in the testimony of Union RepresentativeSmith, the sole witness at this hearing, that Respondentdid indeed engage in surface bargaining as a predeter-mined plan to avoid reaching a collective-bargainingagreement with the Union.3The strategy of Respondent was to parry a substantiveproposal by the Union with an offer to give something tothe employees in an unrelated and rather insignificantarea far removed from that in which the Union wasmaking its proposal. Thus in connection with union pro-posals made at various times relating to seniority orwages, the Company would suddenly offer to increasethe breadth of a proposal having to do with funeralleave, or offer some language to the effect that conflictsbetween the collective-bargaining agreement and existingstate or Federal law should be resolved in favor of ad-herence to the law.The Union was seeking a broad seniority provision,which it finally reduced to a mere request that the Com-pany just consider length of service as one of the factorsutilized in making permanent transfers or promotions.Respondent kept rejecting any of the Union's offers onthe basis of required "flexibility" in handling its oper-ations. The uncontradicted testimony of Smith is to theeffect that the Company was referring to its need to ma-neuver people in the day-to-day operations. The Unionacceded to this and, as noted, agreed to confine its se-niority proposal to permanent transfers and promotions,giving the Company free range in its manipulation ofpersonnel during the day. At that point Respondent nolonger addressed itself to the issue of flexibility, butcountered by offering to increase the length of timewithin which an employee could be recalled without lossof seniority. Thus, at one meeting it had agreed to extendthat period for 3 or 4 months and finally to 4 to 6months.Having announced at the prior meeting that it wouldproceed to submit and discuss a wage proposal, Re-spondent, on March 15, presented the Union with a so-called wage and benefit proposal. The wage proposalprovided for Respondent to administer wage increases tobe made on the basis of merit at its sole discretion, set-ting forth six factors it would use in determining merit.2 Tomco Communications, Inc., 220 NLRB 636, 637 (1975).' The fact that Respoindent has a longstanding collective-bargaining re-lationship with this Union covering other units and facilities is of no availto Respondent herein, as I am obliged to consider the facts on thisrecord, from which it appears to me that, for reasons best known toitself, Respondent was determined not to reach an agreement with theUnion in this unit despite its relatively small size. WESTVACO GAULEY WOODYARD121The Union made a counterproposal to adjust all the clas-sifications with a percentage increase for each and an ad-ditional amount 6 months later, which was rejected bythe Company. After a caucus, the Union met the Compa-ny's proposal on wage administration by offering toaccept it if it were jointly administered. This again wasrejected by Respondent, and the Union then counteredwith a proposal for joint administration, but with a disin-terested third party to be the decisive factor. At the nextmeeting, on March 30, Respondent replied that it couldnot agree with the Union's wage administration proposalbecause it would not have an arbitrator in effect settingthe wage pattern. The Union then submitted a new writ-ten wage proposal which in effect substantially reducedits proposal of March 15. Again Respondent rejected theUnion's proposal, not moving from its original wage ad-ministration proposal. As to the benefit proposal consid-ered together with the wage program, the Union had ineffect accepted most of the benefit program proposed bythe Company which actually involved no change in cur-rent conditions. However, the Union wanted an increasein pension to be equal to that of the mill employees. TheCompany then agreed to increase its pension proposal by50 cents per month, per year, per employment, still total-ing $7 as against $11 received by mill employees.Respondent relies on Atlantic Research Corporation,Desamatic Products Division, 144 NLRB 285 (1963),where the Board adopted a finding by AdministrativeLaw Judge Paul Bisgyer that Respondent's insistence onreserving to itself as a management prerogative the rightto grant individual merit increases was not in derogationof its bargaining obligation. However, in that case Ad-ministrative Law Judge Bisgyer went on to note that"there is no question that there was full negotiation anda complete change of views regarding this subject." Healso found that Respondent had modified its original pro-posal and had offered to discuss in advance with theUnion any contemplated increase, its reasons andamount, and to furnish it with necessary information,proposals rejected by the Union in that case. None ofthese factors are present in the instant case. There wasno "full negotiation" on this proposal. Respondent out ofhand rejected any union proposal or modified proposalfor a percentage increase, and rejected any attempt bythe Union to discuss or modify the Company's proposalfor the awarding of merit increases. Curiously, at thefinal meeting before the Mediator, the Union actually ac-cepted Respondent's proposal on wages but was met byRespondent's often repeated statement that the Unionhad its final offer.Respondent rejected the Union's proposal for a union-security provision in the agreement. In its brief, Re-spondent explains that it held out against a union shopbecause the election vote had been split and that, accord-ingly, it was unreasonable to require new employees tojoin the Union when its support was split at the jobsite.Board cases such as S & L Co., of Billings, and AssociatedIndustries of Billings, Montana, 159 NLRB 903 (1966),and Furr's Cafeteria. Inc., Cafeteria NVo. 16, 179 NLRB240 (1969), would seem to support the proposition that aunion-security clause would not be fair to all employeesbecause of the Union's close margin of victory. Howev-er, I do not believe that Respondent can avail itself ofsuch a finding in the circumstances in the case herein. InBillings, it was found that there had been a turnover inpersonnel since the date of the election, and in Furr's, theBoard found that respondent therein had expressed agood-faith doubt of the majority status, a contention itfound "not so frivolous as to compel the conclusion thatit was engaging in a pattern of surface bargaining ...."Moreover, in both cases the respondents had offered amaintenance of membership clause which the unions hadrejected. None of those elements are present in this case.Moreover, this record is devoid of any meaningful bar-gaining on the part of Respondent to the Union's propos-al of a union-security provision. Finally, before the Me-diator, the Union modified its original proposal and re-quested merely maintenance-of-membership. At thispoint the Company did not respond but merely reiteratedthat the Union had its best offer.The remaining subject of bargaining upon which theparties were apart is with regard to the Company's pro-posal as to subcontracting of work. The Union wouldagree to Respondent's proposed article I, section III, en-titled "Nonbargaining unit personnel" which read "noth-ing in this agreement shall, in anyway, limit the rights ofindividuals who are not in the bargaining unit fromdoing work done by bargaining unit employees, whetheror not such individuals are employees of the employer,"if the Company dropped the last clause "whether or notsuch individuals are employees of the employer." AgainRespondent rejected the Union's offer. Looking at Re-spondent's proposal without the last clause, it wouldappear that the Company in any case would have, withunion approval, the right to unlimited subcontracting ofbargaining unit work particularly as the word used in theprovision is "individuals" and not "employees."In sum, I find that Respondent did not engage inmeaningful bargaining with respect to very substantialsubjects of bargaining. While it is true that Respondentdid rather early agree to a grievance procedure includingarbitration, a very important subject, I find, in my ownattempt to assess Respondent's motivation, that this con-cession was only a pawn in its plan to engage in surfacebargaining with no genuine intention to reach agreement.As the Board indicated in Tomco, supra, Respondent's in-sistence on its last and best offer was nothing more thana demand on its part that the Union abdicate the mostsubstantial rights it would normally possess to representthe employees involved. I find, therefore, that in the cir-cumstances of this case Respondent engaged in bad-faithbargaining and thereby violated Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occur-ring in connection with its operations described above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(5) and (1) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom, and to take appropriate affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent had engaged in bad-faith bargaining over a lengthy period of time withoutintention of reaching an agreement with the Union, Ishall recommend a general bargaining order, with theunderstanding that, inasmuch as unit employees havebeen deprived of the benefits of the certification year,said year shall be deemed to begin on the date that Re-spondent commenced to bargain in good faith.As to the unilateral changes in wages as a result of Re-spondent's implementation of its wage offer, the Unionhad to some extent acquiesced in this action as it ap-peared to be no more than the carrying out by Respond-ent of its usual policy of granting merit increases. How-ever, the Union did reserve its rights with respect to bar-gaining concerning wages. Accordingly, I shall not rec-ommend that Respondent roll back any increases inwages or other benefits received by employees since itsimplementation on April 10, 1978, of its so called wageoffer to the Union. However, in connection with thegeneral bargaining order to be issued, the Union shall ofcourse have the right to bargain concerning wages,among other things.CONCLUSIONS OF LAWI. Respondent is, and at all times material herein hasbeen, engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All heavy equipment operators, woodsmen, andlocal truckdrivers involved in the Company's logging de-partment of the Bleach Board Division, in the vicinity ofRupert, West Virginia, excluding all employees of theRupert, WestVirginia, woodyard and its Rupert, WestVirginia, mechanical shop, office clerical employees, pro-fessional employees, guards, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act.4. Since on or about January 31, 1978, and continuingthereafter to date, Respondent has, by its overall courseof conduct in the contract negotiations, refused to bar-gain collectively in good faith concerning wages, hoursof employment, and other terms and conditions of em-ployment in violation of Section 8(a)(5) and (1) of theAct.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, and conclusions oflaw, and the entire record i this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER4The Respondent, Westvaco Corporation d/b/a West-vaco Gauley Woodyard, Rupert, West Virginia, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faith withUnited Paperworkers International Union, AFL-CIO-CLC, as the exclusive representative of the employees inthe unit described below, concerning rates of pay, wages,hours of employment, and other conditions of employ-ment: All heavy equipment operators, woodsmen, andlocal truckdrivers involved in Respondent's logging de-partment of the Bleach Board Division, in the vicinity ofRupert, West Virginia, excluding all employees of theRupert, West Virginia, woodyard, mechanical mainte-nance shop, office clerical employees, professional em-ployees, guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights protected under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Upon request, bargain collectively in good faithwith the above-named Union as the exclusive representa-tive of all employees in the unit described above, con-cerning rates of pay, wages, hours of employment, andother conditions of employment, and, if an understandingis reached, embody such understanding in a signed agree-ment.(b) Post at its place of business in Rupert, West Vir-ginia, copies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by the RegionalDirector for Region 9, after being duly signed by an au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."